DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I(A) and Species II(A) in the reply filed on 05 October 2022 is acknowledged.
Claims 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2020 has been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 2, the ‘t’ after “the hardware processor” should be eliminated.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takagi et al. (US 2018/0037037 – hereinafter Takagi.)
Regarding claim 1, 
	Takagi discloses an ink-jet printing apparatus [1 in fig. 1] comprising: 
a conveying part [20 in fig. 1] that conveys a print medium [paragraph 0032]; 
a plurality of discharge heads [30 in fig. 1] that is arranged along a direction of conveying the print medium [as seen in fig. 1], and discharges ink onto the print medium to perform printing on the print medium [paragraph 0029]; 
a moving part [31 in fig. 1] that moves the discharge heads such that distances between the print medium and the discharge heads are changed from a set distance [paragraphs 0039-0041]; and 
a hardware processor [10 in fig. 1] that controls printing on the print medium, to be performed by the discharge heads [paragraphs 0031 and 0045-0046], 
wherein the hardware processor corrects a print distance such that the print distance is changed from a predetermined value in response to the discharge heads being moved in such a way as to change the distances between the print medium and the discharge heads, the print distance being a conveying distance of the print medium to be conveyed while printing on the print medium is performed by the discharge heads [paragraphs 0030, 0057-0060, and 0072-0082.]

Regarding claim 2, 
	Takagi further discloses wherein 
the hardware processor corrects the print distance when the distances between the print medium and the discharge heads are equal to or greater than a first threshold [when the heads are in the retracted position.]

Regarding claim 3, 
	Takagi further discloses the ink-jet printing apparatus further comprising: 
a conveying distance measuring part [221 in fig. 2] that measures a head shunt conveying distance that is a conveying distance of the print medium conveyed while the distances between the print medium and the discharge heads are equal to or greater than the first threshold [paragraph 0035 and 0060], 
wherein the hardware processor corrects the print distance based on the measured head shunt conveying distance [paragraphs 0057-0060, and 0072-0082.]

Regarding claim 4, 
	Takagi further discloses wherein 
the hardware processor receives an external input for correcting the print distance [from detectors/encoders.]

Regarding claim 5, 
	Takagi further discloses wherein 
the hardware processor receives an external input for correcting the print distance based on operating states [location/distance] of the discharge heads [paragraphs 0057-0060, and 0072-0082.]

Regarding claim 6, 
	Takagi further discloses wherein 
the hardware processor t determines whether a necessary condition for correcting the print distance is satisfied [see fig. 5; paragraphs 0057-0060, and 0072-0082.]

Regarding claim 7, 
	Takagi further discloses wherein 
the hardware processor determines whether the necessary condition is satisfied, based on progress of a printing process [paragraphs 0057-0060, and 0072-0082.]

Regarding claim 9, 
	Takagi further discloses wherein 
the hardware processor accepts a change of the first threshold [paragraphs 0057-0060, and 0072-0082.]

Regarding claim 10, 
	Takagi further discloses wherein 
the discharge heads discharge ink onto the print medium to form an image [paragraph 0029], and 
the hardware processor receives an external input for choosing whether to discharge the ink when the distances between the print medium and the discharge heads are equal to or greater than the first threshold [paragraphs 0057-0058; claim 1.]

Regarding claim 11, 
	Takagi further discloses wherein 
the discharge heads discharge ink onto the print medium to form an image [paragraph 0029], and 
the hardware processor receives an external input for choosing whether to add a discharge interruption conveying distance to the head shunt conveying distance, the discharge interruption conveying distance being a conveying distance of the print medium conveyed while discharge of the ink is temporarily stopped [paragraphs 0057-0058.] 

Regarding claims 14 and 15, 
The steps of these method/program are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps for the apparatus to perform its intended functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Mizutani (US 2020/0101773.)
Regarding claim 13, 
	Takagi discloses the claimed limitations as set forth above but fails to expressly disclose wherein the hardware processor receives the external input via an input receiving part that receives a user input.

	However, Mizutani discloses a printer comprising: a conveyor that transports a printing medium; a printing device; and a controller configured to: accept a discharging distance for the printing medium, wherein the discharging distance is input by a user [paragraphs 0095, 0102-0104, and 0138.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takagi invention to include means for receiving external input via an input receiving part that receives a user input as taught by Mizutani for the purpose of having a final printed product that is more catered to the user according to their preferences and desired results.

Communication with the USPTO
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853